                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JULIO CHAVEZ,                                    )
                                                  )
                   Plaintiff,                     )
                                                  )
 vs.                                              )          Case No. 19-cv-533-SMY
                                                  )
                                                  )
 ANTHONY L. SENN,                                 )
 RUSSELL GOINS,                                   )
 DARREN N. WILLIAMS,                              )
 SHANAE B. MAYBERRY,                              )
 and DEANNA BROOKHART,                            )
                                                  )
                   Defendants.                    )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Julio Chavez, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Lawrence Correctional Center, brings this action pursuant to 42 U.S.C.

§ 1983 for alleged deprivations of his constitutional rights. Plaintiff alleges Defendants violated

his due process rights under the Fourteenth Amendment in connection with a disciplinary ticket

and visitor ban.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).



                                                1
                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): On December 15,

2018 after meeting with his wife in the visiting room, Plaintiff presented himself to Correctional

Officer (“C/O”) Anthony Senn for a strip search. (Doc. 1, pp. 7 and 10). During the search, Senn

confiscated a silver wedding band but allowed Plaintiff to keep his gold wedding band. (Id. at p.

7). Plaintiff had both rings prior to his arrival at Lawrence. (Id. at p. 10). Although he was issued

a shakedown slip, he was informed by Senn that he would not receive a disciplinary ticket but

would have to retrieve his wedding band from property. (Id. at p. 7).

       On December 16, 2018, Plaintiff received a disciplinary ticket for contraband and violation

of rules. The report falsely assumes that Plaintiff’s wife smuggled in the wedding band. (Id. at p.

11). On the following day, December 17, 2018, Plaintiff received notice from Russell Goins that

his wife had been permanently banned from visits because she provided him with contraband. (Id

at pp. 7 and 25). This ban occurred without any hearing or proof that Plaintiff’s wife had brought

contraband into the prison. (Id. at p. 11).

       On December 27, 2018, Plaintiff went before the Adjustment Committee on his December

16, 2018 disciplinary report. (Doc. 1, p. 7). Plaintiff asked the committee members, Darren

Williams and Shanae Mayberry, for two witnesses but neither witness was called. He also

requested that the committee view the cameras from the day in question. (Id. at pp. 7 and 26). No

final decision was made that day.

       On January 5, 2019, Plaintiff received the final decision from the committee. The final

report notes that the camera footage from the incident was inconclusive. (Id. at p. 26). Plaintiff

testified at the hearing that he had both rings prior to his arrival at Lawrence but the shakedown



                                                 2
log noted that he entered the visiting room with only one gold band and returned with two bands,

one gold and one silver. Plaintiff was found guilty of both infractions and received one-month C

Grade, an assignment change, and 2 months visiting restrictions. (Id.). Warden Deanna Brookhart

signed off on the discipline. Plaintiff wrote to Brookhart regarding the discipline and his wife’s

permanent ban, but she never responded to the letter. (Id. at pp. 7, 10-20).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:          Anthony L. Senn wrote a false disciplinary ticket in violation of
                          Plaintiff’s due process rights under the Fourteenth Amendment
                          which resulted in a permanent ban of Plaintiff’s wife as a visitor.

        Count 2:          Russell Goins, Darren N. Williams, Shanae B. Mayberry, and
                          Deanna Brookhart violated Plaintiff’s due process rights under
                          the Fourteenth Amendment during the disciplinary hearing and
                          in placing a permanent visiting restriction on his wife.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                   Discussion

                                                    Count 1

        Plaintiff fails to state a claim against C/O Senn for issuing a disciplinary ticket containing

false statements. Standing alone, the receipt of a false disciplinary ticket does not give rise to a

due process violation. This is because “due process safeguards associated with prison disciplinary




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
proceedings are sufficient to guard against potential abuses[,] [and a] hearing before a presumably

impartial Adjustment Committee terminates an officer's possible liability for the filing of an

allegedly false disciplinary report.” Hadley v. Peters, 841 F. Supp. 850, 856 (C.D. Ill. 1994), aff'd,

70 F.3d 117 (7th Cir. 1995) (citations omitted). See also Hanrahan v. Lane, 747 F.2d 1137, 1140

(7th Cir.1984).

       Due process safeguards associated with prison disciplinary hearings include: (1) advance

written notice of the charges; (2) the opportunity to appear before an impartial hearing body to

contest the charges; (3) the opportunity to call witnesses and present documentary evidence as a

defense (if prison safety allows and subject to the discretion of correctional officers); and (4) a

written statement summarizing the reasons for the discipline imposed. See Wolff v. McDonnell,

418 U.S. 539, 563-69 (1974). In addition, the decision of the adjustment committee must be

supported by “some evidence.” Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007). Plaintiff

alleges that these safeguards were not met because his witnesses were not called at the disciplinary

hearing and the decision of the Adjustment Committee was made outside of his presence.

       Even assuming an inmate's due process rights are violated as Plaintiff alleges, he still may

not have a Fourteenth Amendment claim. An inmate’s liberty interests are protected by the Due

Process Clause only insofar as a deprivation of the interest at issue would impose an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995). Here, Plaintiff did not lose any good conduct credit nor was

he placed in segregation as a result of the disciplinary ticket. Although he was demoted to C

Grade, that demotion does not give rise to a liberty interest. Thomas v. Ramos, 130 F.3d 754, 762

n. 8 (7th Cir. 1997) (collecting cases).




                                                  4
       While Plaintiff alleges he lost visitation privileges and his wife was permanently banned

from his visitor list, the denial of visitation with a particular person does not independently

implicate the Due Process Clause. Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 461 (1989); See

also, Cherry v. McCaughtry, 49 F. App’x. 78 (7th Cir. 2002) (inmate’s temporary inability to visit

his fiancé did not implicate a liberty interest); Billups v. Galassi, 202 F.3d 272 (7th Cir. 2000)

(visiting privileges with girlfriend could be permanently revoked without a hearing “or any other

due process protection” because the denial of a specific visitor’s privileges was “well within the

terms of confinement ordinarily contemplated by a prison sentence”); Williams v. Schomig, Case

No. 96 C 2029, 1997 WL 280703, at *3 (N.D. Ill. May 21, 1997) (finding no atypical or significant

hardship where inmate’s friend was permanently banned from visitation rights when only one

visitor was banned and visitor could seek to restore visitation rights).

       Here, the permanent ban placed on Plaintiff’s wife does not give rise to a liberty interest.

As such, Plaintiff fails to allege that he suffered the loss of a liberty interest which triggers due

process protections. Count 1 will therefore be DISMISSED without prejudice.

                                              Count 2

       Plaintiff also fails to state a colorable due process claim related to his disciplinary hearing.

Similar to his claim against C/O Senn, Plaintiff fails to allege that he had a liberty interest with

respect to the punishment he received as a result of the disciplinary ticket or his wife’s permanent

ban. Accordingly, Count 2 will also be DISMISSED without prejudice.




                                                  5
                                            Disposition

       Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice. Plaintiff’s Motion

for Service of Process at Government Expense (Doc. 2) is DENIED as moot.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before October

31, 2019. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a



                                                 6
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED: 10/3/2019

                                                     /s/ Staci M. Yandle
                                                     United States District Judge




                                                7
